Wells, J.
(dissenting ) : I cannot concur in the first section of the syllabus or in the judgment of the court as herein rendered. It seems to me that the bond expressly provided for indemnity under all the contracts made, either in scope of contract or territory, as the liability was for all matters entrusted to him, “whether under or in the absence of any present or future contracts, agreement, or understanding, verbal or written, or any change whatever therein.” The only thing in the bond that in any way indicates any territorial limit to the business to be done by the agent is the words “doing business in the state of Kansas,” following the name of the plaintiff at the beginning of the bond. It does not seem to me that this would nullify the expressed assumption of liability for acts done under any present or future contract, or in the absence of any contract. It is not clear what effect is to be given to those words first above quoted if the liability is to be limited to obligations assumed under the first contract only, or is to be restricted to loss occurring in any particular territory.